 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
the 21st day of February, 2006, by and between Basic Energy Services, L.P., a
Delaware limited partnership acting herein by and through Basic Energy Services
GP, LLC, its sole general partner (the “Purchaser”), and G&L Tool, Ltd., a Texas
limited partnership (the “Seller”), DLH Management, LLC, a Texas limited
liability company (the “Manager”) and LJH, Ltd., a Texas limited partnership
(the “Owner”).
RECITALS:
     A. The Seller owns and operates an oil and gas fishing and rental tool
business based in Abilene, Texas (the “Business”);
     B. The Manager is the sole general partner of the Seller and the Owner is
the sole limited partner of the Seller.
     C. The Purchaser desires to purchase and acquire, and the Seller desires to
sell and transfer, substantially all of the properties, assets and goodwill
comprising the Business, except for the Excluded Assets (as hereinafter
defined);
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained in this Agreement, the parties agree as
follows:
ARTICLE I
PURCHASE AND SALE
     1.01 Sale and Transfer of Assets. At the Closing, which shall occur on the
Closing Date (both terms as defined in Section 6.01 hereof), and subject to the
terms and conditions of this Agreement, the Seller will grant, sell, convey,
assign and deliver to the Purchaser, and the Purchaser will pay for and accept
from the Seller all of the following assets (collectively, the “Assets”),
effective as of 12:01 a.m., Abilene, Texas time on the Closing Date:

  (a)   All of the tangible and intangible assets of every kind and description
(other than the Excluded Assets) of the Seller used in Seller’s fishing and
rental tool business (the “Business”), including, without limitation all tanks,
pumps, reverse units, blow out preventors, foam units, wash pipe, drill collars
and pipe, fishing and rental tools, and other miscellaneous equipment all as
more particularly described on the inventory listing attached hereto on
Exhibit A. The Seller is not selling and the Purchaser is

      Asset Purchase Agreement   Page 1

 



--------------------------------------------------------------------------------



 



      not purchasing any of the Seller’s cash, deposits, prepayments, bank
accounts, prepaid insurance, bonds, accounts receivable or other assets
specifically defined herein as being excluded from the sale and purchase
contemplated by this Agreement, all of which are referred to herein collectively
as (the “Excluded Assets”).     (b)   the trucks, trailers, light vehicles,
miscellaneous support trucks and other equipment described on Exhibit B hereto,
together with all tools and accessories located on and used in connection with
the same.     (c)   all spare components, tools, fittings and accessories,
replacements parts and operating supplies, inventories, all shop equipment,
tools, accessories and shop supply inventories, all office equipment and
improvements owned by Seller (the Assets described under Section 1.01(a),
(b) and (c) hereof are sometimes referred to as the “Tangible Personalty”);    
(d)   all rights to all licenses, permits, easements and other authorizations or
grants owned by or in favor of the Seller which are in any way used or useful in
the ownership and operation of the Assets and the Business;     (e)   all of the
Seller’s rights under the lease agreements, contracts and commitments which are
described on Exhibit C attached hereto and made a part hereof for all purposes
(the “Contracts”);     (f)   any usable and salable raw materials and supplies
of the Seller as of the Closing (the “Inventory”);     (g)   all existing and
assignable guaranties and warranties (express or implied) issued in connection
with the purchase, lease, construction, alteration, and/or repair of any real or
personal property included within the Assets;     (h)   all information, files,
records, data, plans and recorded information, including supplier lists and
customer lists, relating to the ownership and operation of the Business,
provided that the Seller shall be entitled to keep, retain and utilize copies of
all corporate, accounting and tax records maintained by the Seller;     (i)  
all right, title and interest of the Seller in and to trade names used by the
Seller in the operation of the Business, including, specifically, the name G&L
Tool Company and all variations thereof;     (j)   all telephone numbers,
facsimile numbers and websites utilized by Seller in the conduct of the
Business;

      Asset Purchase Agreement   Page 2

 



--------------------------------------------------------------------------------



 



  (k)   all real property owned by Seller, including but not limited to the real
property described on Exhibit D hereto (collectively, the “Real Property”), all
of which will be conveyed to Purchaser pursuant to a Real Property Purchase
Agreement or Agreements (hereinafter referred to as the “Real Property Purchase
Agreement”, whether one or more), with such Real Property Purchase Agreement or
Agreements to be in substantially the form of that attached hereto or Exhibit E;
    (l)   all goodwill of the Seller; and     (m)   any and all other assets of
the Seller other than the Excluded Assets.

     1.02 Purchase Price. At the Closing, in accordance with the terms and
conditions of this Agreement and in reliance on the representations, warranties
and covenants of the Seller, the Manager and the Owner, the Purchaser shall
purchase the Assets from the Seller for a total purchase price (the “Purchase
Price”) of Fifty Eight Million and No/100 Dollars ($58,000,000.00). The portion
of the Purchase Price payable to Seller will be reduced by (a) Two Million and
No/100 Dollars ($2,000,000.00) which will be placed in escrow as provided in
Section 1.05 below (the “Escrowed Funds”), (b) Fifty One Thousand and No/100
($51,000.00) which is allocated to the Non-Competition Agreements to be executed
by the Seller, John Teague and the Owner and (c) the amounts paid by Purchaser
to creditors of Seller (if any) pursuant to Seller’s instructions. The Seller
and the Purchaser agree that the Purchase Price will be allocated among the
Assets as set forth on Schedule 1.02 attached hereto and made a part hereof and
agree to be bound by such allocation for federal income tax and all other
purposes incident to this Agreement.
     1.03 Additional Adjustments. The Purchase Price will be increased (i) in an
amount required to reimburse Seller for the capital expenditures made by Seller
between September 16, 2005 and the date of the execution of this Agreement (all
of which expenditures are listed in Schedule 1.02 hereto) and (ii) as is
required to reimburse Seller for any other capital expenditures made by Seller
between the date of execution of this Agreement and the Closing Date with
Purchaser’s knowledge and approval (collectively, the “Expenditures Capital
Reimbursement Amount”). The amount by which the Purchase Price will be increased
pursuant to the provisions of (i) and (ii) immediately above will be decreased
by an amount equal to 1/60th of the purchase price paid by Seller for such
equipment time the full number of months such equipment is owned by Seller prior
to Closing.
     1.04 Contingent Earn Out Agreement. In addition to the Purchase Price, the
Purchaser agrees that it will pay the Seller up to an additional Twenty One
Million and No/100 Dollars ($21,000,000.00) (the “Earn Out Amount”) if the form
and conditions of a Contingent Earn Out Agreement to be executed between
Purchaser and Seller at Closing (in substantially in the form of that attached
hereto as Exhibit F, with appropriate insertions) are satisfied.
     1.05 Escrowed Funds. At the closing, Seller, Purchaser and the Escrow Agent
(as defined in the Escrow Agreement) shall enter into an escrow agreement that
is substantially identical in form

      Asset Purchase Agreement   Page 3

 



--------------------------------------------------------------------------------



 



and substance to that attached hereto as Exhibit G (the “Escrow Agreement”),
pursuant to which Purchase shall deposit a portion of the Purchase Price (the
“Escrowed Funds”) equal to the sum Two Million and No/100 Dollars
($2,000,000.00) with the Escrow Agent (the “Escrow Account”), to serve as a
source of security for the payment of any claims asserted by Purchaser within
one hundred twenty (120) days from the Closing Date against Seller, the Manager
and/or the Owner for the breach of any of their representations, warranties and
/or covenants under this Agreement and the instruments and documents executed by
Seller, the Manager and/or the Owner at Closing pursuant hereto (the “Settlement
Period”). The establishment of the Escrow Account and any exercise of recourse
thereon by Purchaser shall not operate or be deemed to operate to limit or
restrict any other legal or equitable rights or remedies available to Purchaser
for any such breach by Seller. Disputes relating to the Escrow Account shall be
resolved as set forth in Article VII of this Agreement and as otherwise provided
in the Escrow Agreement.
     1.06 Liabilities Not Assumed. Except for liabilities arising under any
Contracts assumed by Purchaser (the “Assumed Contractual Liabilities”), the
Purchaser does not assume or agree hereunder to pay, perform or discharge any
debt, obligation, tax or liability, known or unknown, contingent or otherwise,
of the Seller, the Manager or the Owner of any kind or nature whatsoever.
Without limiting the foregoing, in no event shall the Purchaser assume or incur
any liability or obligation under this Agreement or otherwise in respect of any
of the following:

  (a)   any claim for injury to person or property arising out of events
occurring prior to Closing, regardless of when made or asserted, or which arises
out of or is based upon any express or implied representation, warranty,
agreement or guarantee made (or alleged to have been made) by the Seller, the
Manager or the Owner or which is imposed or asserted to be imposed by operation
of law, in connection with any service performed or product sold or leased by or
on behalf of the Seller, the Manager or the Owner or arising from any actions or
inactions of the Seller, the Manager or the Owner or any events occurring prior
to the Closing Date;     (b)   any federal, state or local income or other tax
payable with respect to the Business, Assets, properties or operations of the
Seller or any member of any affiliated group of which the Seller is a member or
incident to or arising as a consequence of the negotiation or consummation by
the Seller, the Manager and the Owner of this Agreement and the transaction
contemplated hereby, save and except: (i) any applicable property taxes for the
calendar year 2006 which will be prorated by the parties as of the Closing Date
with an appropriate credit to the Purchaser at the Closing, and (ii) any sales
or transfer taxes resulting from the consummation of this transaction, which
will be the responsibility of the Purchaser;     (c)   any liability or
obligation arising prior to the Closing Date under any law, ordinance or
governmental or regulatory rule or regulation, whether federal, state or local,
to

      Asset Purchase Agreement   Page 4

 



--------------------------------------------------------------------------------



 



      which the Seller or Seller’s business operations, assets or properties are
subject relating to pollution or protection of the environment;     (d)   any
liability or obligation arising prior to or as a result of the Closing to any
employees, agents or independent contractors of the Seller whether or not
employed by the Purchaser after the Closing Date, or under any benefit
arrangement with respect thereto, including any obligations of the Seller under
any defined benefit plan, employee benefit plan or severance plan; and     (e)  
any liability or obligation of the Seller, the Manager and the Owner incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby, including fees and expenses of counsel,
accountants and other professionals.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE
SELLER, THE MANAGER AND THE OWNER
     The Seller, the Manager and the Owner jointly and severally, hereby
represent, warrant and covenant to and with the Purchaser as follows:
     2.01 Existence and Good Standing; No Subsidiaries. The Seller is a limited
partnership organized, validly existing and in good standing under the laws of
the State of Texas. The Seller has all requisite power and authority to carry on
the Business now being conducted by the Seller. The Seller is in good standing
and is duly qualified to do business in all jurisdictions where the character of
its properties or assets or the nature or conduct of its Business makes such
qualification necessary including, but not limited to, the states of Oklahoma,
New Mexico and Colorado. The Seller has no subsidiaries.
     2.02 Authority; Enforceability. The Seller, the Manager and the Owner each
have full power, authority and legal right to enter into this Agreement and to
consummate the transactions provided for herein. All actions on the part of the
Seller, the Manager and the Owner necessary to consummate the transaction
contemplated by this Agreement and the Real Property Purchase Agreement have
been duly taken as required by applicable law and any applicable agreements.
This Agreement and the Real Property Purchase Agreement have each been, and the
other agreements, documents and instruments required to be delivered by the
Seller, the Manager and the Owner in accordance with the provisions hereof have
been or will be, duly executed and delivered by the Seller, the Manager and the
Owner and constitute (or will at Closing constitute) the valid and binding
obligations of the Seller, the Manager and the Owner, enforceable against each
of them in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency,

      Asset Purchase Agreement   Page 5

 



--------------------------------------------------------------------------------



 



reorganization, moratorium or similar laws now or hereafter in effect relating
to or limiting creditors’ rights or by legal principles of general applicability
governing the availability of equitable remedies.
     2.03 Absence of Violation or Conflicts. The execution and delivery of this
Agreement and the Real Property Purchase Agreement and the performance by the
Seller, the Manager and the Owner of the transactions contemplated by this
Agreement and the Real Property Purchase Agreement do not and will not
(a) violate, conflict with or result in the breach of any term, condition or
provision of, or require the consent of any other person under, (i) any law,
ordinance or governmental rule or regulation known to the Seller, the Manager
and the Owner and to which the Seller, the Manager and the Owner, the Assets or
the Business are subject, (ii) any judgment, order, writ, injunction, decree or
award of any court, arbitrator or governmental or regulatory official, body or
authority which is known to the Seller, the Manager and the Owner and which is
applicable to either the Seller, the Manager and the Owner, the Assets or the
Business, (iii) the governing documents of or any securities issued by the
Seller, or (iv) any mortgage, indenture or other instrument, document or
understanding, oral or written, to which either the Seller, the Manager or the
Owner is a party, by which the Seller, the Manager and the Owner may have rights
or by which the Assets or the Business may be bound or affected, and (b) give
any party with rights thereunder the right to terminate, modify, accelerate or
otherwise change the existing rights or obligations of the Seller thereunder. No
authorization, approval or consent of, and no registration or filing with any
governmental or regulatory official, body or authority is required in connection
with the execution, delivery or performance of this Agreement by the Seller, the
Manager or the Owner.
     2.04 Title to Assets. The Seller, the Manager and the Owner have (or will
have at Closing) good, indefeasible and marketable title to all of the
properties and assets which are included in the Assets, specifically including,
without limitation, the Real Property, the Tangible Personalty and the
Inventory, with such Assets to be free and clear of all mortgages, liens,
pledges, security interests, charges, claims, rights of first refusals, options,
restrictions or conditions to transfer or assignment, liabilities, obligations
and other encumbrances and defects of title of any nature whatsoever
(collectively referred to as “Encumbrances”), except for liens for current ad
valorem or similar taxes which are not yet due and payable (collectively, the
“Permitted Encumbrances”). The Seller has the absolute right to sell the Assets
to the Purchaser, and upon the consummation of the transaction contemplated
hereby, the Purchaser will have good and marketable title to the Assets, free
and clear of all encumbrances.
     2.05 Contracts. All Contracts (including lease agreements) to be assumed by
the Purchaser at the Closing are described on attached Exhibit C and the Seller,
the Manager and the Owner have provided or made available to the Purchaser true,
correct and complete copies of all such Contracts, including any amendments or
supplements thereto. To the best of the Seller’s, the Manager’s and the Owner’s
knowledge, after reasonable investigation, the Seller is not in default (nor is
there any event which with notice or lapse of time or both would constitute a
default) under any such Contract. No consents or approvals of any person other
than the Seller, the Manager and the Owner are necessary to sell, assign,
convey, transfer and deliver any and all rights and interest in

      Asset Purchase Agreement   Page 6

 



--------------------------------------------------------------------------------



 



and to the Contracts to the Purchaser. There are no agreements with third
parties, either written or verbal, that are material or necessary to the
operation of the Business other than the Contracts.
     2.06 Condition of the Assets. The equipment and other tangible property of
Seller is being sold to Purchaser in its “as is” condition, and Purchaser
acknowledges that it has inspected such equipment and other tangible property
being conveyed pursuant hereto and accepts the same in its current condition,
subject to, however, Seller’s, the Manager’s and the Owner’s representations and
warranties that to the best of their knowledge after reasonable investigation,
there has been no change in the condition of the equipment and other tangible
property comprising the Assets since the date of completion of Purchaser’s
inspection of the same, normal wear and tear excluded. Except for the Excluded
Assets, the Assets constitute all property, assets and contractual rights
necessary for the conduct of the Business as presently conducted. All of the
Assets conform to all applicable laws governing their use. No notice of any
violation of any law, statute, ordinance or regulation has been received by the
Seller, the Manager and the Owner, nor, to the knowledge of the Seller, the
Manager and the Owner, is there any basis for any of the foregoing.
     2.07 Trade Secrets and Customer Lists. The Seller has the right to use,
free and clear of any claims or rights of others, all trade secrets, customer
lists and proprietary information required for the conduct of the Business. The
Seller is not using or in any way making use of any confidential information or
trade secrets of any third party, including, without limitation, any past or
present employee of the Seller.
     2.08 Suppliers and Customers. The Seller, the Manager and the Owner have no
knowledge that any of the suppliers or customers of the Seller expect or intend
to materially reduce their business with the Business.
     2.09 Compliance with Law; Authorizations. To the best knowledge of the
Seller, the Manager and the Owner, after reasonable investigation, the Seller
has complied with each (and is not in violation of any), law, ordinance or
governmental or regulatory rule or regulation, whether federal, state, local or
foreign, known to the Seller, the Manager and the Owner and to which the Seller
and its Business, operations, assets and properties are subject (“Regulations”).
The Seller owns, holds, possesses or lawfully uses in the operation of the
Assets and the Business all licenses, permits, patents, easements, rights,
applications, filings, registrations and other authorizations (“Authorizations”)
which are known to the Seller, the Manager and the Owner and which are in any
manner necessary for such ownership and use by the Seller, free and clear of all
liens, charges, restrictions and Encumbrances and, to the best knowledge of the
Seller, the Manager and the Owner, after reasonable investigation, in compliance
with all Regulations. To the best knowledge of the Seller, the Manager and the
Owner, after reasonable investigation, the Seller is not in default, nor has it
received any notice of any claim of default, with respect to any such
Authorization.
     2.10 Litigation. Except for litigation which has been initiated by Seller
in an attempt to collect accounts receivable owed to Seller (all of which
litigation, together with the claims

      Asset Purchase Agreement   Page 7

 



--------------------------------------------------------------------------------



 



underlying the same will be retained by Seller), no litigation, including any
arbitration, investigation or other proceeding of or before any court,
arbitrator or governmental or regulatory official, body or authority, is pending
in which the Seller is a party and in which the Seller, the Manager and the
Owner have been served with process or otherwise notified or, to the knowledge
of the Seller, the Manager and the Owner after reasonable investigation,
threatened against the Seller, the Manager and the Owner which relate to the
Assets, the Business or the transactions contemplated by this Agreement, nor do
the Seller, the Manager and the Owner know of any reasonably likely basis for
any such litigation, arbitration, investigation or proceeding, the result of
which could materially adversely affect the Assets, the Business, or the
transaction contemplated hereby. Neither the Seller, the Manager or the Owner is
a party to nor subject to the provisions of any judgment, order, writ,
injunction, decree or award of any court, arbitrator or governmental or
regulatory official, body or authority which may materially adversely affect the
Seller, the Manager and the Owner, the Assets, the Business, or the transactions
contemplated hereby.
2.11 Environmental Matters.

  (a)   To the best knowledge of the Seller, the Manager and the Owner, after
reasonable investigation, the Assets (including, specifically, the Real
Property) are in compliance with all federal, state and local laws and
regulations relating to pollution or protection of the environment
(collectively, “Environmental Laws”), including, without limitation,
Environmental Laws governing emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes into the environment. To the best knowledge of
the Seller, the Manager and the Owner, after reasonable investigation, the
Seller has obtained all permits, licenses and other authorizations that are
required under Environmental Laws with respect to the operation of the Assets
and the conduct of the Business and is in compliance therewith. The Seller has
obtained phase one environmental assessments covering all of its real property,
true and correct copies of which have been furnished to Purchaser. The Seller
shall have no obligation to secure additional environmental assessments at its
cost.     (b)   There is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice or demand letter, notice of violation,
investigation or proceeding pending in which either the Seller, the Manager or
the Owner is a party or in which either the Seller, the Manager or the Owner has
been served with process or otherwise notified or, to the knowledge of the
Seller, the Manager or the Owner has been threatened against the Seller, the
Manager and the Owner based upon any violation or alleged violation of any
Environmental Laws.     (c)   The Seller will, at least ten (10) days prior to
the Closing in connection with each tract of the Real Property and each tract of
real property leased by Seller, deliver to Purchaser a Phase I Environmental
Assessment covering each of such properties.

      Asset Purchase Agreement   Page 8

 



--------------------------------------------------------------------------------



 



      The Seller, the Manager and the Owner agree to cooperate reasonably with
the Purchaser in connection with the Purchaser’s application for the transfer,
renewal or issuance of any permits, licenses, approvals or other authorizations
or to satisfy any regulatory requirements involving the transfer of the Business
to the Purchaser.

     2.12 Tax and Other Returns and Reports. Neither the Seller, the Manager and
the Owner has received any notice of assessment or proposed assessment in
connection with any of the Assets, the Real Property or the Business and, to the
knowledge of the Seller, the Manager and the Owner, there are no pending tax
examinations or tax claims asserted against any of the Assets or the Business.
There are no tax liens (other than any lien for current ad valorem taxes not yet
due and payable) on any of the Assets, the Real Property or the Business.
     2.13 Consents. Neither the Seller, the Manager or the Owner is aware of any
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority or any other person on the part of the Seller which is
required in connection with the completion of the transactions contemplated by
this Agreement and the operation by the Purchaser of the Business in the manner
in which it is currently conducted. The Seller, the Manager and the Owner agree
that they will utilize their best efforts to obtain any required governmental
consents on or before the Closing. If the Seller, the Manager and the Owner,
notwithstanding such best efforts, shall fail to obtain such consents by the
Closing Date, the Purchaser, at its option, may elect not to accept the
applicable leases, contracts or other rights for which consent was not obtained
whereupon the Purchaser will be reduced by that portion of the Purchase Price
allocated thereto on any allocation schedule delivered hereunder or such other
amount as the parties may agree upon. No such reassignment and reimbursement
will in any way operate to negate, diminish or alter the obligations of the
Seller, the Manager and the Owner hereunder or under their respective
Non-Competition Agreements (hereinafter defined).
    2.14 Financial Matters.

  (a)   To the best knowledge of the Seller, the Manager and the Owner as of the
Closing Date, the audited financial statements of the Seller as of and for the
year ended December 31, 2004 and the ten (10) month period ended October 31,
2005 (including the related notes) (the “Audited Financial Statements”) present
fairly, in all material respects, the financial condition of the Seller at the
date of the balance sheet included therein and the results of operations, cash
flows and partner’s equity of the Seller for the respective period set forth
therein and have been prepared in accordance with GAAP. The Audited Financial
Statements will not disclose any fact or circumstance (other than facts or
circumstances reflected on the schedules to this Section 2.14) that could
reasonably be expected to materially and adversely affect the business,
prospects, results of operations, assets or financial condition of the Seller.

      Asset Purchase Agreement   Page 9

 



--------------------------------------------------------------------------------



 



  (b)   Liabilities. Except for the liabilities specifically disclosed by the
Seller to the Purchaser in writing, the Seller has and on the Closing Date will
have, no other material liabilities of any nature, whether accrued, absolute,
contingent or otherwise and whether due or to become due, or arising out of
transactions entered into, or any state of facts existing, prior to the Closing
Date which will encumber the Assets or impair the use, value or ownership
thereof by the Purchaser following the Closing. The Seller, the Manager and the
Owner represent and warrant that as of the date of Closing, there will been no
material adverse change in the financial condition, results of operations,
assets, liabilities, business or prospects of the Seller since October 31, 2005.

     2.15 Absence of Certain Changes. To the best knowledge of the Seller, the
Manager and the Owner since October 31, 2005, there has not been (i) any
material amendment, termination or revocation, or threatened termination,
revocation or modification of any license, permit or franchise required for the
continued operation of the Business; (ii) any sale or transfer of the Assets
(other than in the ordinary course of Seller’s Business); (iii) any pledge or
subjection to lien, charge or encumbrance of any kind, of, on or affecting any
of the Assets, or (iv) any damage, destruction or loss of or to the Assets,
whether or not covered by insurance.
     2.16 Disclosure. To the best knowledge of the Seller, the Manager and the
Owner no material written statement, representation, warranty or information
provided or furnished by or on behalf of the Seller, the Manager and the Owner
to the Purchaser in this Agreement or the Real Property Purchase Agreement or
otherwise in connection with the transactions contemplated by this Agreement or
the Real Property Purchase Agreement contains as of the date made any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading.
     2.17 Expansion Capital Expenditures. All expenditures made by the Seller
since September 16, 2005 that constitute Expansion Capital Reimbursement Amounts
have been for equipment that expanded the capabilities of the Business and none
of such expenditures were for purchases of equipment to replace existing
equipment.
ARTICLE III
PURCHASER’S REPRESENTATIONS AND WARRANTIES
     The Purchaser hereby represents and warrants to the Seller, the Manager and
the Owner as of the date hereof as follows:
     3.01 Organization. The Purchaser is a limited partnership duly organized
and existing in good standing, under the laws of the State of Delaware and has
the power and authority to carry on its business as contemplated by this
Agreement.

      Asset Purchase Agreement   Page 10

 



--------------------------------------------------------------------------------



 



     3.02 Authority. The Purchaser has full power, authority and legal right to
enter into this Agreement and the Real Property Purchase Agreement and to
consummate the transactions provided for herein and therein. The execution and
delivery of this Agreement and the other instruments specified herein and the
consummation of the transaction provided for herein by the Purchaser have been
duly and validly authorized by all necessary action on the part of the Purchaser
and are in compliance with applicable law. This Agreement and the Real Property
Purchase Agreement have been and the other agreements, documents and instruments
required to be delivered by the Purchaser in accordance with the provisions
hereof have been or will be, duly executed and delivered by the Purchaser and
constitute (or will at Closing constitute) the valid and binding obligations of
the Purchaser, enforceable against the Purchaser in accordance with their terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or limiting creditors’ rights or by legal principles of general applicability
governing the availability of equitable remedies.
     3.03 Absence of Violations or Conflicts. The execution, delivery and
performance of the transactions contemplated by this Agreement and the Real
Property Purchase Agreement by the Purchaser do not and will not violate,
conflict with or result in the breach of any term, condition or provision of, or
require the consent of any other person under, (a) any law, ordinance or
governmental rule or regulation known to the Purchaser and to which the
Purchaser is subject, (b) any judgment, order, writ, injunction, decree or award
of any court, arbitrator or governmental or regulatory official, body or
authority which is applicable to the Purchaser (c) the governing documents of
the Purchaser or any securities issued by the Purchaser, or (d) any mortgage,
indenture or other instrument, document or understanding, oral or written, to
which the Purchaser is a party or by which the Purchaser may have rights. No
authorization, approval or consent of and no registration or filing with, any
governmental or regulatory official, body or authority is required in connection
with the execution, delivery or performance of this Agreement and the Real
Property Purchase Agreement by the Purchaser.
     3.04 Disclosure. No written statement, representation, warranty or
information provided or furnished by or on behalf of the Purchaser to the Seller
in this Agreement or the Real Property Purchase Agreement or otherwise in
connection with the transactions contemplated by this Agreement or the Real
Property Purchase Agreement contains as of the date made any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading.

      Asset Purchase Agreement   Page 11

 



--------------------------------------------------------------------------------



 



ARTICLE IV
INDEMNIFICATIONS
     4.01 General Indemnification by the Seller, the Manager and the Owner. The
Seller, the Manager and the Owner, jointly and severally, agree to indemnify,
hold harmless and defend the Purchaser after the Closing Date against and in
respect of any of the following matters that may be asserted or established:

  (a)   Any and all damages, losses, expenses, liabilities or deficiencies
resulting from any breach of the warranties, representations and covenants of
the Seller, the Manager and the Owner contained herein or in any instrument
executed pursuant hereto;     (b)   Any and all damages, losses, expenses,
liabilities or deficiencies incurred or paid by the Purchaser as a result of the
nonpayment or assessment of taxes with respect to the Assets or the Business
attributable to periods prior to the Closing Date;     (c)   Any and all
damages, losses, expenses, liabilities or deficiencies incurred or paid by the
Purchaser as a result of a claim of any kind arising from the ownership or
operation of the Assets or the Business prior to the Closing Date (except for
the Assumed Contractual Liability);     (d)   All demands, assessments,
judgments, costs and expenses (including reasonable legal fees and other
expenses of litigation, both at the trial and appellate level) arising from or
in connection with any action, suit, proceeding or claim incident to any of the
matters indemnified in subparts (a)-(c) of this Section 4.01.

     4.02 General Indemnification by the Purchaser. The Purchaser agrees to
indemnify, hold harmless, and defend the Seller, the Manager and the Owner after
the Closing Date against and in respect of any of the following matters that may
be asserted or established:

  (a)   Any and all damages, losses, expenses, liabilities or deficiencies
resulting from any breach of the warranties, representations and covenants of
the Purchaser contained herein or in any instrument executed pursuant hereto;  
  (b)   Any and all damages, losses, expenses, liabilities or deficiencies
incurred or paid by the Seller as a result of the Purchaser’s nonpayment of
taxes assessed against the Assets or the Business for periods on and after the
Closing Date;     (c)   Any and all damages, losses, expenses, liabilities or
deficiencies incurred or paid by the Seller as a result of a claim of any kind
arising from the ownership or operation of the Assets or the Business by the
Purchaser on and after the Closing Date; and

      Asset Purchase Agreement   Page 12

 



--------------------------------------------------------------------------------



 



  (d)   All demands, assessments, judgments, costs and expenses (including
reasonable legal fees and other expenses of litigation, both at the trial and
appellate level) arising from or in connection with any action, suit, proceeding
or claim incident to any of the matters identified in subparts (a)-(c) of this
Section 4.02.

     4.03. Environmental Indemnification by the Seller, the Manager and the
Owner. The Seller, the Manager and the Owner, jointly and severally, agree to
indemnify, defend and hold the Purchaser harmless from and against any and all
claims, demands, causes of action, liabilities, losses, fines, penalties, and/or
expenses (including reasonable attorneys’ fees and other expenses of litigation)
which the Purchaser may incur or suffer based upon or arising from any
occurrence, event, circumstance or omission occurring prior to the Closing Date
and involving or affecting the environmental condition of the Assets or those
real properties on which Phase I Environmental Assessments are required under
Section 2.11(c) above, including, without limitation, or any such matters
attributable to alleged violations of or non-compliance with Environmental Laws.
     4.04 Limit on Indemnification Obligation. Not withstanding any other
provisions of this Agreement, Purchaser agrees that the aggregate
indemnification obligations of Seller, Manager or Owner to Purchaser for claims
asserted shall not exceed Two Million Dollars ($2,000,000.00) and that the
obligation to indemnify will only apply to claims asserted before the second
anniversary of the Closing Date. In addition, the Seller, Manager and Owner will
have no obligation to indemnify Purchaser for environmental claims involving
Seller’s owned or leased real property, no matter when arising.
     4.05 Conditions of Indemnification. The respective obligations and
liabilities of the Seller, the Manager and the Owner and the Purchaser (the
“indemnifying party”) to the other (the “party to be indemnified”) under this
Article IV with respect to claims resulting from the assertion of liability by
third parties shall be subject to the following terms and conditions:

  (a)   Within 20 days (or such earlier time as might be required to avoid
prejudicing the indemnifying party’s position) after receipt of notice of
commencement of any claim, whether meritorious or not, or any action evidenced
by service of process or other legal pleading, the party to be indemnified shall
give the indemnifying party written notice thereof together with a copy of such
claim, process or other legal pleading, and the indemnifying party shall have
the right to undertake the defense thereof by representatives of its own
choosing and at its own expenses; provided that the party to be indemnified may
participate in the defense with counsel of its own choice, the fees and expenses
of which counsel shall be paid by the party to be indemnified unless (i) the
indemnifying party has agreed to pay such fees and expenses, or (ii) the
indemnifying party has failed to assume the defense of such claim or action.    
(b)   If the indemnifying party, by the 30th day after receipt of notice of any
such claim (or, if earlier, by the 10th day preceding the day on which an answer
or other pleading

      Asset Purchase Agreement   Page 13

 



--------------------------------------------------------------------------------



 



      must be served in order to prevent judgment by default in favor of the
person asserting such claim), does not elect to defend against such claim, the
party to be indemnified will (upon further notice to the indemnifying party)
have the right to undertake the defense, compromise or settlement of such claim
on behalf of and for the account and risk of the indemnifying party and at the
indemnifying party’s expense, subject to the right of the indemnifying party to
assume the defense of such claims at any time prior to settlement, compromise or
final determination thereof.     (c)   Notwithstanding the foregoing, the
indemnifying party shall not settle any claim without the consent of the party
to be indemnified unless such settlement involves only the payment of money and
the claimant provides to the party to be indemnified a release from all
liability in respect of such claim. If the settlement of the claim involves more
than the payment of money, the indemnifying party shall not settle the claim
without the prior consent of the party to be indemnified.     (d)   The party to
be indemnified and the indemnifying party will each cooperate with all
reasonable requests to the other.     (e)   Seller, Manager and Owner agree that
Purchaser may offset any sums determined o be due Purchaser under this
Article IV against any sums payable to Seller pursuant to the Contingent Earn
Out Agreement.

ARTICLE V
OTHER AGREEMENTS
     5.01 Purchaser’s Due Diligence. Pending Closing, the Purchaser shall have
the complete and unfettered right to inspect, review and audit the Assets and
all books, records, data and other information of the Seller relating to the
Assets and the conduct of the Business. All expenses incurred by the Purchaser
relating to its inspection and review of the Assets and the Business shall be
borne and paid exclusively by the Purchaser. The Seller, the Manager and the
Owner will cooperate with the Purchaser in all reasonable respects in
facilitating such inspection and review. Without limiting the foregoing, the
Seller, the Manager and the Owner each agree that, until Closing, they will
(a) provide or cause to be provided to the Purchaser or its representatives,
during normal business hours or otherwise, if necessary, full access to all of
Seller’s properties, assets, books, agreements, commitments and records;
(b) furnish the Purchaser and its representatives with such information
concerning any of Seller’s operations and affairs as they may reasonably
request; and (c) furnish to the Purchaser true copies of all requested financial
data and operating statements of the Seller.
     5.02 Exclusive Dealing. During the period from the date of this Agreement
through the Closing Date, the Seller, the Manager and the Owner will not,
directly or indirectly, encourage,

      Asset Purchase Agreement   Page 14

 



--------------------------------------------------------------------------------



 



initiate or engage in discussions or negotiations with or provide any
information to, or enter into any agreement to sell the Assets or any equity
interest in the Seller with, any person, firm, company or other entity, other
than the Purchaser. The Seller, the Manager and the Owner agree to promptly
notify Purchaser of the receipt and detail of any unsolicited offers received by
them regarding Seller.
     5.03 Employees. Employees of Seller who are engaged in the conduct of
Seller’s Business and who successfully pass Purchaser’s preemployment screening
tests and otherwise qualify for employment by Purchaser and who are actually
employed by Purchaser immediately following Closing will be eligible to
participate in Purchaser’s Health Plan, Vision Plan, Group and Voluntary Life
and AD & D Plans, and Supplemental Insurance Plans on the first day of the month
following a ninety (90) day waiting period beginning on the Closing Date.
Purchaser will provide Seller’s employees and their covered dependents, if any,
who are participating in Seller’s health plan at Closing with interim health
coverage until they complete the ninety (90) day waiting period required for
participation. Seller’s employee’s length of service with Seller will be honored
in considering their paid time off under Purchaser’s Paid Time Off Program.
Except as may be specifically provided in this Agreement, the Purchaser will
assume no liability for any agreements, arrangements, commitments, pre-existing
conditions, policies or understandings of any kind relating to employment,
compensation or benefits for present or former employees of the Seller prior to
the Closing Date, including, but not limited to, severance pay, retirement
benefits, accrued vacation pay or benefits or medical claims incurred or arising
before the Closing Date. Without limiting the foregoing, the Seller shall bear
the full cost and expense of any severance expenses and benefits that result
from the termination of any employees of the Seller by Seller. Notwithstanding
the foregoing, Purchaser will assume the liability for accrued vacations for
those employees of Seller who are hired by Purchaser at Closing, provided an
appropriate reduction in the Purchase Price is made for the vacation benefits
assumed.
     5.04 Expenses. Except as otherwise provided herein, each party hereto will
pay its own expenses and costs incurred in connection with the negotiation and
consummation of this Agreement, the Real Property Purchase Agreement and the
transaction contemplated hereby. The Purchaser will pay all federal, state and
local sales, documentary and other transfer taxes, if any, due as a result of
the purchase, sale or transfer of the Assets.
     5.05 Brokers. Each of the parties hereto shall be solely responsible for
any brokerage commissions or finder’s fees arising from this transaction based
upon arrangements made by or on behalf of such party and agrees to indemnify and
hold the other party harmless from any claims or liabilities (including
reasonable attorneys’ fees and court costs) with respect thereto.
     5.06 Loss. If, before the Closing Date, any individual asset making up the
Assets is destroyed, or if there has been damage to any assets making up the
Assets which would cost (in the aggregate) in excess of $25,000.00 to repair or
replace and such repair or replacement is not completed by the Closing Date to
the Purchaser’s reasonable satisfaction, then the Purchaser, at its option, may
either (a) proceed to Closing, in which event the Seller shall assign to the
Purchaser at

      Asset Purchase Agreement   Page 15

 



--------------------------------------------------------------------------------



 



Closing all insurance proceeds payable with respect to such loss and the
Purchaser shall receive a credit at Closing against the Purchase Price for any
remaining sums necessary to effectuate such repairs (including, without
limitation, applicable deductibles) or (b) terminate this Agreement, in which
event, except as otherwise expressly provided in this Agreement, neither party
shall have any further rights or obligations hereunder. If, before the Closing
Date, there has been damage to any individual asset making up the Assets which
would cost $25,000.00 or less to repair or replace and such repair or
replacement shall not have been completed by the Closing Date to the Purchaser’s
reasonable satisfaction, then the parties shall remain obligated to close this
transaction, but Purchaser shall be entitled to an assignment at Closing of all
insurance proceeds payable with respect to such loss and shall additionally
receive a credit at Closing against the Purchase Price in an amount to be agreed
upon by the Purchaser and the Seller for any remaining sums necessary to
effectuate such repairs (including, without limitation, applicable deductibles).
     5.07 Assignment of Contracts. At least ten (10) days prior to Closing, the
Purchaser shall notify the Seller of those Contracts, if any, which the
Purchaser desires to assume at Closing. If the Purchaser does not issue such
notification, the Purchaser shall be deemed to have elected not to assume any of
the Contracts at Closing. Any Contracts the Purchaser elects not to assume will
be considered to be Excluded Assets.
     5.08 Accounts Receivable. Purchaser agrees that it will promptly remit to
Seller any and all amounts received by Purchaser in payment of accounts
receivable of Seller which are applicable to the period preceding Closing.
     5.09 Non-Completion Penalty. Purchaser agrees that it will pay Seller the
sum of One Million and No/100 Dollars ($1,000,000.00) if the Basic Energy
Services, Inc. Board of Directors does not approve the acquisition of Seller’s
Assets as contemplated by this Agreement for any reason other than Seller’s
inability or refusal to deliver good and unencumbered title to the Assets to
Purchaser. Seller agrees to pay Purchaser the sum of One Million and No/100
Dollars ($1,000,000.00) if it for any reason fails or refuses to sell the Assets
to Purchaser as contemplated by this Agreement.
ARTICLE VI
THE CLOSING
     6.01 Time, Date and Place of Closing. Closing (“the Closing”) of the
transactions contemplated hereby shall take place at the offices of the Seller’s
attorney in Abilene, Texas at 10:00 a.m. on or before February 28, 2006, or at
such other time and place as the parties may hereafter mutually agree in
writing. Such date or any alternative date selected in accordance with this
Section 6.01 is referred to in this Agreement as the “Closing Date.

      Asset Purchase Agreement   Page 16

 



--------------------------------------------------------------------------------



 



     6.02 Conditions to Obligations of the Purchaser. The obligation of the
Purchaser to close under this Agreement and the Real Property Purchase Agreement
is subject to the fulfillment prior to or at the Closing Date of each of the
following conditions, any one or more of which may be waived by the Purchaser:

  (a)   The representations, warranties and covenants of the Seller, the Manager
and the Owner contained herein or otherwise delivered pursuant hereto shall be
true in all material respects as of the date when made, shall be deemed to be
made again at and as of the Closing Date, and shall be true at and as of the
Closing Date;     (b)   The Seller, the Manager and the Owner shall have
performed and complied with all agreements and conditions required by this
Agreement and the Real Property Purchase Agreement to be performed or complied
with by the Seller, the Manager and the Owner prior to or at the Closing Date;  
  (c)   No material adverse change in the Business or in the Assets shall have
occurred between October 31, 2005 and the Closing Date;     (d)   No federal,
state or local governmental unit, agency, body or authority with competent
jurisdiction over the subject matter shall have given official written notice of
its intention to institute proceedings to prohibit the transaction contemplated
by this Agreement or the Real Property Purchase Agreement, or which would
interfere with the use of the Assets or the operation of the Business;     (e)  
No judgment, order or decree shall have been rendered by any governmental
authority and no action shall have been instituted or threatened by any person
which has the effect of enjoining or which seeks to enjoin the consummation of
the transaction contemplated by this Agreement or the Real Property Purchase
Agreement;     (f)   The Seller, the Manager and the Owner shall have delivered
to the Purchaser an opinion of its legal counsel, David L. Hooper, in form and
substance reasonably acceptable to the Purchaser and its counsel, addressing the
due and proper authorization, execution and delivery and the enforceability of
this Agreement or the Real Property Purchase Agreement and the instruments and
documents executed in connection herewith and therewith and such other matters
as the Purchaser or its counsel may reasonably require; and     (g)   The
Purchaser shall have received the audited and unaudited financial statements
with respect to Seller that are required by Rule 3-05 of Regulation S-X of the
Securities Exchange Act of 1934, as amended, at least twenty (20) business days
prior to the Closing Date. The audited financial statements shall be free of any

      Asset Purchase Agreement   Page 17

 



--------------------------------------------------------------------------------



 



    qualifications. Both the audited and unaudited financial statements shall
conform in all material respects to the Unaudited Annual Financial Statements
and the Unaudited Interim Financial Statements, as applicable. Purchaser shall
have also received any applicable consents from the independent auditors of
Seller required for Purchaser to file such financial statements with the U.S.
Securities and Exchange Commission and to incorporate them by reference into any
outstanding registration statements of the Purchaser. The cost of payable by
Seller to its independent public accountants for services rendered by such
accountants in connection with the issuance of the Audited Financial Statement
and the SAS 100 Reviewed Financial Statements shall be reimbursed to Seller by
Purchaser at Closing.     (h)   The Phase One Environmental Assessments
delivered by Seller, the Manager and the Owner to Purchaser pursuant to
Section 2.11(c) shall disclose only conditions that are acceptable to Purchaser
or in the alternative, all conditions that are not acceptable to Purchaser shall
have been corrected (at Seller’s expense) to the satisfaction of Purchaser
(provided, however, Seller will have the option to termination this Agreement if
the estimated remediation costs to correct any conditions disclosed by the Phase
One Environmental Assessments exceed 5% of the Purchase Price); and     (i)  
All deliveries pursuant to Section 6.04 shall have been made and shall be
reasonably acceptable to the Purchaser.

     6.03 Conditions to Obligations of the Seller, the Manager and the Owner.
The obligation of the Seller, the Manager and the Owner to close under this
Agreement and the Real Property Purchase Agreement is subject to the fulfillment
prior to or on the Closing Date of each of the following conditions, any one or
more of which may be waived by the Seller, the Manager and the Owner:

  (a)   The representations, warranties and covenants of the Purchaser contained
herein or otherwise delivered pursuant hereto shall be true in all material
respects as of the date when made, shall be deemed to be made again at and as of
the Closing Date, and shall be true at and as of the Closing Date;     (b)   The
Purchaser shall have performed and complied with all agreements and conditions
required by this Agreement and the Real Property Purchase Agreement to be
performed or complied with by the Purchaser prior to or at the Closing Date;    
(c)   No federal, state or local governmental unit, agency, body or authority
with competent jurisdiction over the subject matter shall have given official
written notice of its intention to institute proceedings to prohibit the
transaction contemplated by this Agreement or the Real Property Purchase
Agreement or which would interfere with the use of the Assets or the operation
of the Business;

      Asset Purchase Agreement   Page 18

 



--------------------------------------------------------------------------------



 



  (d)   No judgment, order or decree shall have been rendered by any
governmental authority and no action shall have been instituted or threatened by
any person which has the effect of enjoining or which seeks to enjoin the
consummation of the transaction contemplated by this Agreement or the Real
Property Purchase Agreement; and     (e)   The Purchaser shall have delivered to
the Seller, the Manager and the Owner an opinion of its legal counsel, Lynch,
Chappell & Alsup, P.C. in form and substance reasonably acceptable to the
Seller, the Manager and the Owner and their counsel, addressing the due and
proper authorization, execution and delivery and the enforceability of this
Agreement and the Real Property Purchase Agreement and the instruments and
documents executed in connection herewith and therewith and such other matters
as the Seller, the Manager and the Owner or their counsel may reasonably
require; and     (f)   All deliveries pursuant to Section 6.05 shall have been
made and shall be reasonably acceptable to Seller, the Manager and the Owner.

     6.04 Deliveries by the Seller, the Manager and the Owner at the Closing. At
the Closing, the Seller, the Manager and the Owner shall execute, acknowledge,
and/or deliver, as appropriate, the following to the Purchaser:

  (a)   Evidence that all consents necessary in connection with this transaction
have been obtained (which shall consist of the original copies of all consents
required to be obtained in writing and a certificate from the Seller, the
Manager and the Owner stating that all other consents have been obtained);    
(b)   Evidence that all liens or encumbrances of any kind on the Assets other
than Permitted Encumbrances shall have been released and/or a termination
statement shall have been filed as of the Closing Date;     (c)   Certificates
of the Seller, the Manager and the Owner, dated as of the Closing Date, as to
the material truth and correctness of all of the representations and warranties
of the Seller, the Manager and the Owner contained in this Agreement;     (d)  
An officer’s certificate from Seller, the Manager and the Owner, dated as of the
Closing Date, as to the material performance of and compliance by the Seller,
the Manager and the Owner with all covenants of the Seller, the Manager and the
Owner contained in this Agreement;

      Asset Purchase Agreement   Page 19

 



--------------------------------------------------------------------------------



 



  (e)   A certificate from Seller, dated as of the Closing Date, as to approval
of the transactions contemplated by this Agreement by the Seller, the Manager
and the Owner;     (f)   Opinion of counsel of David L. Hooper.     (g)   A
Contingent Earn Out Agreement that is substantially identical in form and
substance to that attached hereto as Exhibit F duly executed by Seller (the
“Contingent Earn Out Agreement”);     (h)   An assignment, conveyance and bill
of sale substantially identical in form and substance to that attached hereto as
Exhibit H (the “Conveyance”), conveying the Assets to the Purchaser;     (i)  
All title certificates and other registration documents necessary to transfer to
the Purchaser the titles to the, motor vehicles, trailers, equipment and other
tangible personalty which are a part of the Assets, including, but not limited
to, those shown on attached Exhibits A and B, to the Purchaser;     (j)  
Non-competition agreements that are substantially identical in form and
substance to that attached hereto as Exhibit I, duly executed by John Teague,
the Seller, the Manager and the Owner (the “Non-Competition Agreements”);    
(k)   Employment Agreement that is substantially identical in form and substance
to that attached hereto as Exhibit J, duly executed by Messrs. Troy Meyers and
Rocky Meyers and Ms. Dianne Jones (the “Employment Agreement”);     (l)   A
Customer/Vendor/Employee Notice that is substantially identical in form and
substance to that attached hereto as Exhibits K-1, K-2 & K-3 duly executed by
the Seller; and     (m)   A Special Power of Attorney from Seller authorizing
Purchaser to transfer vehicle titles.

     6.05 Deliveries by the Purchaser at the Closing. At the Closing, the
Purchaser shall execute, acknowledge, and/or deliver, as appropriate, to the
Seller, the Manager and the Owner the following:

  (a)   An officer’s certificate of the Purchaser, dated as of the Closing Date,
as to the material truth and correctness of all of the representations and
warranties of the Purchaser contained in this Agreement and the Real Property
Purchase Agreement;

      Asset Purchase Agreement   Page 20

 



--------------------------------------------------------------------------------



 



  (b)   An officer’s certificate of the Purchaser, dated as of the Closing Date,
as to the material performance of and compliance by the Purchaser with all
covenants of the Purchaser contained in this Agreement and the Real Property
Purchase Agreement;     (c)   An officer’s certificate of the Purchaser, dated
as of the Closing Date, as to approval of the transactions contemplated by this
Agreement and the Real Property Purchase Agreement by the general partner of the
Purchaser;     (d)   The Real Property Purchase Agreement;     (e)   The
Purchase Price in immediately available funds, less     (f)   the portion of the
Purchase Price being deposited with the Escrow Agent pursuant to Section 1.05
and above, and (ii) payments, if any, made by Purchaser to creditors of Seller
pursuant to Seller’s instructions;     (g)   Opinion of Counsel of Lynch,
Chappell & Alsup, P.C.;     (h)   The Contingent Earn Out Agreement;     (i)  
The Non-Competition Agreements;     (j)   The Employment Agreements; and     (k)
  The Customer/Vendor/Employee Notices.

ARTICLE VII
POST CLOSING REMEDIES OF THE PURCHASER
     7.01 In General. After the Closing, the Purchaser, without limitation of
its other rights and remedies, shall have recourse upon the Escrowed Funds for
breaches of the representations, warranties, covenants and agreements of the
Seller, the Manager and the Owner under this Agreement (including all costs,
expenses and attorney’s fees related thereto).
     7.02 Dispute Resolution.

  (a)   The parties shall attempt in good faith to resolve any controversy or
claim arising out of or relating to this Agreement or the breach hereof,
including, without limitation, any controversies or claims arising out of,
under, or with respect to the retained portion of the Purchase Price, promptly
by negotiations between representatives who have authority to settle the
controversy. Any party may give the other party written

      Asset Purchase Agreement   Page 21

 



--------------------------------------------------------------------------------



 



      notice of any dispute not resolved in the normal course of business
together with a request that the parties meet and confer (“Notice of Dispute”).
Within twenty (20) days after delivery of the Notice of Dispute, the parties or
their representatives shall meet at a mutually acceptable time and place, and
thereafter as often as they reasonably deem necessary, to exchange relevant
information and to attempt to resolve the dispute. If the matter has not been
resolved within thirty (30) days after delivery of the Notice of Dispute, or if
the parties fail to meet within twenty (20) days after delivery of the Notice of
Dispute, either party may initiate mediation of the claim or dispute as provided
hereafter.         If a party or its representative intends to be accompanied at
a meeting by an attorney, the other parties shall be given advance notice of
such intention and may also be accompanied by an attorney. All negotiations
pursuant to this clause are confidential and shall be treated as compromise and
settlement negotiations for purposes of the Federal Rules of Evidence and any
state’s rules of evidence.     (b)   Mediation. If a claim or controversy has
not been resolved by negotiation as provided in Section 7.02 (a), the parties
shall endeavor to settle the claim or dispute by mediation under the Center for
Public Resources (“CPR”) Model Procedure for Mediation of Business Disputes. A
neutral third party will be selected from the CPR panel of neutrals. If the
parties encounter difficulty in agreeing on a neutral third party, they will
seek the assistance of CPR in the selection process. Mediation under this
Section 7.02 (b) will commence within sixty (60) days of the Notice of Dispute.
    (c)   Statutes of Limitation Tolled During Meeting and Mediation. All
applicable statutes of limitation and defenses based upon the passage of time
shall be tolled while the procedure specified in Sections 7.02(a) and (b) are
pending. The parties will take such action, if any, required to effectuate such
tolling.     (d)   Performance To Continue Pending Dispute Resolution. Each
party is required to continue to perform its obligations under this Agreement
pending final resolution of any claim or dispute covered by this Article VII.

ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.01 Survival. The parties agree that all of the representations,
warranties and covenants contained in this Agreement or in any document,
certificate, instrument, schedule or exhibit delivered pursuant to this
Agreement shall survive the Closing and continue to be binding upon the parties
for a period of Thirty Six (36) months following the Closing Date.

      Asset Purchase Agreement   Page 22

 



--------------------------------------------------------------------------------



 



     8.02 Further Assurances; Further Cooperation. The parties to this Agreement
shall undertake to perform their obligations under this Agreement, to satisfy
all conditions, and to cause the transaction contemplated by this Agreement to
be carried out in accordance with the terms of this Agreement. Upon the
execution of this Agreement and thereafter, each party shall do such things as
may be reasonably requested by the other party hereto in order more effectively
to consummate or document the transaction contemplated by this Agreement.
     8.03 Notices. Any notice or communication required or permitted hereunder
shall be given in writing, shall refer specifically to the section of this
Agreement under which it is given or to which it is applicable, and shall be
sent by (a) personal delivery, (b) expedited delivery service with proof of
delivery, (c) United States mail, postage prepaid, registered or certified mail,
or (d) telecopy (provided that such telecopy is confirmed by expedited delivery
service or by mail in the manner previously described) addressed as follows:

          If to the Seller, the Manager     or the Owner:   Mr. John Teague,
Executive Vice President
2249 S. Treadaway Blvd.
Abilene, Texas 79602
Telephone:   (325) 673-1152
Facsimile:   (325) 672-4588
 
       
 
  With a copy to:   Mr. David L. Hooper
P.O. Box 3215
Abilene, Texas 79604
Telephone:   (325) 677-2174
Facsimile:   (325) 675-5434
 
       
 
  If to the Purchaser:   Basic Energy Services, L.P.
400 W. Illinois, Suite 800
Midland, Texas 79701
Attn:   Mr. James J. Carter, Executive
Vice President
Telephone:   (432) 620-5500
Facsimile:   (432) 620-5501
 
       
 
  With a copy to:   Lynch, Chappell & Alsup, P.C.
300 N. Marienfeld, Suite 700
Midland, Texas 79701
Attn: Mr. James M. Alsup
Telephone:   (432) 683-3351
Facsimile:   (432) 683-2587

      Asset Purchase Agreement   Page 23

 



--------------------------------------------------------------------------------



 



or to such other address or to the attention of such other persons as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery service or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or in the case of telecopy upon receipt.
     8.04 Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
     8.05 Captions; Definitions. The titles or captions of articles, sections
and subsections contained in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provision hereof. The parties
agree to all definitions in the statement of parties to this Agreement and in
the other introductory language to this Agreement.
     8.06 Controlling Law; Amendment; Waiver; Remedies Cumulative. This
Agreement shall be construed and enforced in accordance with the laws of the
State of Texas. This Agreement may not be altered or amended except in writing
signed by the Purchaser, the Seller, the Manager and the Owner. The failure of
any party hereto at any time to require performance of any provisions hereof
shall in no manner affect the right to enforce the same. No waiver by any party
hereto of any condition, or of the breach of any term, provision, warranty,
representation, agreement or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances shall be deemed or construed
as a further or continuing waiver of any such condition or breach or a waiver of
any other condition or of the breach of any other term, provision, warranty,
representation, agreement or covenant herein contained. Except as otherwise
expressly provided herein, this Agreement is performable in Midland County,
Texas.
     8.07 Post Closing Access and Audit. The Seller and the Purchaser shall each
have reasonable access to all books and records of the Business, and the parties
hereto shall furnish to each other any information or copies of any document
which may be relevant in connection with any tax matter requiring such
information and shall provide such other assistance in this connection as the
parties reasonably request, at no cost to the party to which the request is
made. Without limiting the foregoing, the Seller further agree that, upon
request by the Purchaser following Closing, the Seller will execute and deliver
to the Purchaser or its accountants such audit response letters and further
confirmations as the Purchaser or its accountants may reasonably require for
purposes of verification of the accuracy, validity and completeness of all
financial and other information provided or made available by the Seller in
connection with the transactions contemplated by this Agreement. The Seller, the
Manager and the Owner further agree that they will fully cooperate with
Purchaser in connection with any audit of the books and records relating to the
conduct of the Business by Seller during the three (3) calendar years preceding
the Closing, provided the cost of such audit is borne by Purchaser.

      Asset Purchase Agreement   Page 24

 



--------------------------------------------------------------------------------



 



     8.08 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the transaction contemplated and
supersedes all prior negotiations. understandings and agreements, both written
and oral, among the parties with respect thereto.
     8.09 No Presumption. Neither this Agreement nor any other agreement between
the parties nor any uncertainty or ambiguity herein or therein shall be
construed or resolved using any presumption against any party hereto or thereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement and the other agreements between the parties have been reviewed by the
parties and their counsel and, in the case of any ambiguity or uncertainty,
shall be construed according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of all parties hereto.
     8.10 Counterparts. This Agreement may be executed by each party upon a
separate copy, and in such case one counterpart of this Agreement shall consist
of enough of such copies to reflect the signatures of all of the parties to this
Agreement. This Agreement shall become effective when one or more counterparts
have been signed by each of the parties to this Agreement and delivered to each
of the other parties to this Agreement. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and it shall not
be necessary in making proof of this Agreement or the terms of this Agreement to
produce or account for more than one of such counterparts.
(The balance of this page left blank intentionally.)

      Asset Purchase Agreement   Page 25

 



--------------------------------------------------------------------------------



 



     DULY EXECUTED by the parties hereto as of the day and year first above
written.

              SELLER:
 
            G&L Tool, Ltd.     By: DLH Management, L.L.C.
 
       
 
  By:   /s/ John Teague 
 
       
 
      John Teague, Executive Vice-President
 
            MANAGER:
 
            DLH Management, L.L.C.
 
       
 
  By:   /s/ John Teague 
 
       
 
      John Teague, Executive Vice-President
 
            OWNER:
 
            LJH, Ltd.
 
       
 
  By:   /s/ Lacy J. Harber 
 
       
 
      Lacy J. Harber, President
 
            PURCHASER:
 
            BASIC ENERGY SERVICES, L.P.
 
  By:   Basic Energy Services GP, LLC, Its
 
      General Partner
 
       
 
  By:   /s/ James J. Carter 
 
       
 
      James J. Carter, Executive Vice-President

      Asset Purchase Agreement   Page 26

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
EXHIBIT A
  Equipment
EXHIBIT B
  Vehicles and Trailers
EXHIBIT C
  Contracts
EXHIBIT D
  Real Property
EXHIBIT E
  Real Property Purchase Agreement
EXHIBIT F
  Contingent Earn Out Agreement
EXHIBIT G
  Escrow Agreement
EXHIBIT H
  The Conveyance
EXHIBIT I
  Non Competition Agreement
EXHIBIT J
  Employment Agreement
EXHIBIT K — 1
  Letter to Customers
EXHIBIT K — 2
  Letter to Vendors
EXHIBIT K — 3
  Letter to Employees

 